         Case 1:18-cv-12198-MKV Document 88 Filed 02/11/21 Page 1 of 1

                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 
 PARISGISELLE PINCKNEY,

                            Plaintiff,

                            -against-
                                                                        1:18-cv-12198-MKV
 LOUISE CARROLL, as Commissioner of the New York City
 Department of Housing Preservation and Development; THE              ORDER OF DISMISSAL
 NEW YORK CITY DEPARTMENT OF HOUSING
 PRESERVATION AND DEVELOPMENT; and THE CITY
 OF NEW YORK,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from the parties informing the Court that the parties have

reached a settlement in principle [ECF No. 87]. Accordingly, IT IS HEREBY ORDERED that the

above-captioned action is discontinued without costs to any party and without prejudice to

restoring the action to this Court’s calendar if a settlement agreement has not been executed if the

application to restore the action is made by March 15, 2021. If no such application is made by

that date, today’s dismissal of the action is with prejudice. See Muze, Inc. v. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).



SO ORDERED.
                                                     _________________________________
                                                     __
                                                     __
                                                     ___________
                                                              _________
                                                                      _______
                                                                      __   ______
                                                                              _____
                                                                                 ____
                                                                                    _________
                                                                                    ____
Date: February 11, 2021                              MARY YKKAY    VYSKOCIL
                                                              AY VYSYS
                                                                    YSKOCI
                                                                    YS       CIIL
      New York, NY                                   United States District
                                                            States Di strict Judge
                                                                    ist
